UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
ELENA STRUJAN,

                          Plaintiff,
                                                                       MEMORANDUM AND ORDER
         - against -                                                     18-CV-4620 (RRM) (SMG)

STORAGE FOX SELF STORAGE;
JIMMY MUNDADAN; RUBY CONTRERAS;
JOE/JANE DOES,

                           Defendants.
-------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

        Plaintiff Elena Strujan,1 appearing pro se, filed this action against defendants pursuant to

the Court’s diversity jurisdiction. The Court grants Strujan’s application to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(a) solely for the purposes of this Order. The complaint is

dismissed as set forth below.

                                              BACKGROUND

        Strujan brings this action seeking damages against Storage Fox Self-Storage and its

employees for breach of contract. Strujan alleges that items are missing from her storage unit,

that she was “hit by a big plastic plane” at the storage facility, and that she was locked out and

evicted from her storage unit. (Compl. (Doc. No. 1-1) at 11–12.) In addition to over $100

million in damages, Strujan seeks a “default judgment.” (Id. at 5, 49–54.)

                                        STANDARD OF REVIEW

        Although the Court is required to read Strujan’s pro se complaint liberally and interpret it

as raising the strongest arguments it suggests, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), a



1
 Strujan has filed six other cases in this Court. See Strujan v. Davis, No. 14-CV-1972 (RRM) (SMG) (closed Mar.
29, 2019); Strujan v. DeBlasio, et al., No. 16-CV-3150 (RRM) (SMG) (closed Mar. 26, 2019); Strujan v. Fiden &
Norris, LLP, et al., No. 16-CV-4365 (RRM) (SMG) (closed Mar. 8, 2017); Strujan v. Cuomo, et al., No. 16-CV-
5418 (RRM) (SMG) (closed Mar. 8, 2017); Strujan v. Glencord Building Corp., et al., No. 17-CV-629 (RRM);
Strujan v. Office of N.Y. State Governor, et al., No. 17-CV-1566 (RRM) (SMG).
complaint must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted). Nevertheless, under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss

an in forma pauperis action where it is satisfied that the action “(i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” Finally, a plaintiff seeking to bring a lawsuit in

federal court must establish that the court has subject matter jurisdiction over the action. If the

Court “determines at any time that it lacks subject-matter jurisdiction, the Court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3).

                                           DISCUSSION

         Federal courts are courts of limited jurisdiction and may not hear cases if they lack

subject matter jurisdiction over the issues presented. See Lyndonville Sav. Bank & Tr. Co. v.

Lussier, 211 F.3d 697, 700–01 (2d Cir. 2000). Federal subject matter jurisdiction is available

only when a “federal question” is presented, 28 U.S.C. § 1331, or when plaintiffs and defendants

have complete diversity of citizenship and the amount in controversy exceeds $75,000, id.

§ 1332. “The party invoking federal jurisdiction bears the burden of establishing that jurisdiction

exists.” Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009) (internal quotation marks

omitted) (citation omitted); see also Harrison v. New York, 95 F. Supp. 3d 293, 311 (E.D.N.Y.

2015).

         For a federal court to exercise subject matter jurisdiction based on diversity, there must

be complete diversity of citizenship between all plaintiffs and all defendants. See Pa. Pub. Sch.

Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 117–18 (2d Cir. 2014) (“Subject matter


                                                  2
jurisdiction is based on 28 U.S.C. § 1332, which requires ‘complete diversity,’ i.e. all plaintiffs

must be citizens of states diverse from those of all defendants.” (citation omitted)); Lovejoy v.

Watson, 475 F. App’x 792, 792 (2d Cir. 2012) (summary order) (“The complaint alleged that

[the plaintiff] and the defendant resided in New York, thereby precluding diversity

jurisdiction.”). For purposes of diversity of citizenship, a corporation is a citizen of its state of

incorporation and the state of its principal place of business. 28 U.S.C. § 1332(c)(1); see

Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt., LLC, 692 F.3d 42, 48 (2d Cir.

2012).

         Although Strujan invokes the Court’s diversity jurisdiction, (Compl. (Doc. No. 1) at 4),

she fails to provide the citizenship of defendants. (Id. at 4–5.) She alleges that she is a citizen of

New York but crosses out the section of the form complaint seeking information on the

citizenship of defendants. (Id.) In any event, Strujan provides New York City addresses for

each of the defendants. (Id. at 2–3.) As such, Strujan fails to establish diversity jurisdiction. See

28 U.S.C. § 1332(a)(1); Herrick Co. v. SCS Commc’ns, Inc., 251 F.3d 315, 325 (2d Cir. 2001)

(holding that the diversity statute mandates complete diversity).

         Moreover, Strujan’s complaint fails to establish federal question jurisdiction. Under the

federal question statute, the Court has “original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331; Bracey v. Bd. of Educ. of

City of Bridgeport, 368 F.3d 108, 113 (2d Cir. 2004). A case arises under federal question

jurisdiction where federal law creates the plaintiff’s cause of action or where “the well-pleaded

complaint necessarily depends on resolution of a substantial question of federal law.” Id.

(internal quotation marks omitted) (citation omitted); see also New York ex rel. Jacobson v.

Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 315 (2d Cir. 2016). Here, Strujan’s alleged breach

of contract and other allegations arise under state law. See JP Morgan Chase Bank, N.A. v.


                                                   3
Hunter Grp., Inc., No. 10-CV-917 (JFB) (ETB), 2010 WL 5313547, at *3 (E.D.N.Y. Dec. 20,

2010) (“Plaintiff’s claims for breach of contract [are] governed by state law, not federal law.”).

Thus, federal question jurisdiction is lacking. Even liberally construing Strujan’s claims, she

fails to allege any facts to support either diversity or federal question jurisdiction. Because the

Court lacks federal question or diversity jurisdiction, and thus lacks subject matter jurisdiction,

dismissal is mandatory.

                                        ORDER TO SHOW CAUSE

         As this is Strujan’s seventh action, she is hereby directed to show cause why she should

not be enjoined from filing any new in forma pauperis action without first obtaining permission

from this Court.2 “The district courts have the power and obligation to protect the public and the

efficient administration of justice from individuals who have a history of litigation entailing

vexation, harassment and needless expense to other parties and an unnecessary burden on the

courts and their supporting personnel.” Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000)

(internal quotation marks omitted) (citations omitted); see also Hong Mai Sa v. Doe, 406 F.3d

155, 158 (2d Cir. 2005); MLE Realty Assocs. v. Handler, 192 F.3d 259, 261 (2d Cir. 1999); Safir

v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986) (outlining factors to be considered in imposing

filing injunction); 28 U.S.C. § 1651(a) (establishing the power of federal courts to issue writs

“necessary or appropriate in aid of their respective jurisdictions”).

         Accordingly, Strujan shall submit to this Court, within thirty (30) days of the date of this

Order, a written affirmation setting forth good cause why this injunction should not be imposed

upon her by the Court. If she fails to submit her affirmation within the time allowed, or her



2
 The Court repeatedly notified Strujan in her prior cases that she would be subject to a filing injunction should she
continue to abuse the Court’s judicial resources. See Strujan v. DeBlasio, et al., No. 16-CV-3150 (RRM) (SMG);
Strujan v. Fiden & Norris, LLP, et al., No. 16-CV-4365 (RRM) (SMG); Strujan v. Cuomo, et al., No. 16-CV-5418
(RRM) (SMG); Strujan v. Glencord Building Corp., et al., No. 17-CV-629 (RRM); Strujan v. Office of N.Y. State
Governor, et al., No. 17-CV-1566 (RRM) (SMG).
                                                          4
affirmation fails to provide a valid basis for why the filing injunction should not issue, Strujan

shall be barred from filing any further in forma pauperis actions in this Court without first

obtaining the Court’s permission to do so.

                                           CONCLUSION

          Accordingly, the complaint is dismissed for lack of subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3). Strujan’s application for a default judgment is denied. Defendant Storage

Fox’s motions for an extension of time to file an Answer and for a pre-motion conference (Doc.

Nos. 5, 6, 10) are denied as moot. The Clerk of Court is directed to enter Judgment, and close

this file.

          The Court further directs Strujan to show cause within 30 days from the date of this

Memorandum and Order why she should not be enjoined from filing any new in forma pauperis

action without first obtaining the Court’s permission, as set forth above.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

          The Clerk of Court is respectfully directed to send via overnight mail a copy of this

Memorandum and Order and accompanying Judgment to Strujan, and note the mailing on the

docket.

                                                       SO ORDERED.


Dated: Brooklyn, New York                              Roslynn R. Mauskopf
       September 27, 2019
                                                       ____________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       United States District Judge




                                                   5
